           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER
ADC #114018                                               PLAINTIFF

v.                        No. 3:19-cv-98-DPM

DOE, Unknown Female Bookkeeper,
Craighead County Detention Facility                     DEFENDANT

                                 ORDER

     1. Motion to amend complaint, NQ 20, denied.           The Court
dismissed Webster's complaint;       and nothing in the proposed
amendment warrant relief from the Judgment and final Order. NQ 17
& NQ 18. This case is closed.
     2. Motion for leave to proceed in forma pauperis on appeal, NQ 23,
denied. The Court certified that an in forma pauperis appeal would not
be taken in good faith. NQ 17.
     So Ordered.



                                                 {/
                                 D.P. Marshall Jr.
                                 United States District Judge
